Citation Nr: 0836376	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  03-34 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from April 1976 to July 
1979.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The Board previously remanded this issue for further 
development in December 2005 and August 2007.  


FINDING OF FACT

The veteran's bilateral foot disability, described as claw 
toes, hallux valgus bunions and Morton's neuromas, is 
chronically worsened by her service-connected left knee 
strain.


CONCLUSION OF LAW

Bilateral foot disability, described as claw toes, hallux 
valgus bunions and Morton's neuromas, is aggravated by the 
veteran's service-connected left knee strain.  38 U.S.C.A. 
§§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.310 (2007). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107 and 5126; see also 38 C.F.R.  §§ 3.102, 3.156(a), and 
3.326(a), VA has a duty to notify the claimant of any 
information and evidence needed to substantiate and complete 
a claim, and of what part of that evidence is to be provided 
by the claimant and what part VA will attempt to obtain for 
the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet.App. 183, 187 (2002).

In light of the favorable decision as it relates to the issue 
of entitlement to service connection for bilateral foot 
disability as secondary to the veteran's service-connected 
left knee strain, the satisfaction of VCAA requirements is 
rendered moot. 

However, the Board observes that the record shows that in 
June 2002, August 2006 and September 2007 VCAA letters, the 
appellant was informed of the information and evidence 
necessary to warrant entitlement to the issue of service 
connection for bilateral foot disability on a direct basis.  
The appellant was also advised of the types of evidence VA 
would assist her in obtaining as well as her own 
responsibilities with regard to identifying relevant 
evidence.  See Quartuccio v. Principi, 16 Vet.App. 183 
(2002); Charles v. Principi, 16 Vet.App. 370 (2002).

The United States Court of Appeals for Veterans Claims' 
decision in Pelegrini v. Principi, 18 Vet.App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in June 2002, which was prior to the 
September 2002 rating decision.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  The Board recognizes that subsequent VCAA notices 
were provided after the initial decision.  However, the 
deficiency in the timing of these notices was remedied by 
readjudication of the issue on appeal in subsequent 
supplemental statements of the case.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Further, the notice requirements apply to all five elements 
of a service connection claim: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Dingess 
v. Nicholson, 19 Vet.App. 473 (2006).   In the present 
appeal, the appellant was provided with notice of what type 
of information and evidence was needed to substantiate the 
claim for service connection.  Further, a the September 2007 
VCAA letter gave notice of the types of evidence necessary to 
establish a disability rating and effective date for the 
disability on appeal. 

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record in this case includes 
service treatment records, VA treatment records, private 
treatment records and civilian treatment records from Iwakuni 
Marine Corp Air Station.  Further, the record shows that the 
RO has requested all records identified by the veteran.  The 
Board finds that the record as it stands includes adequate 
competent evidence to allow the Board to decide the case and 
no further action is necessary.  See generally 38 C.F.R. § 
3.159(c)(4).  No additional pertinent evidence has been 
identified by the claimant.   

The veteran was afforded a VA examination in April 2008.  
38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  The 
examination report obtained contains sufficient information 
to decide the issue on appeal.  See Massey v. Brown, 7 
Vet.App. 204 (1994).  Thus, the Board finds that a further 
examination is not necessary. 

For all the foregoing reasons, the Board concludes that VA's 
duties to the claimant have been fulfilled with respect to 
the issue on appeal. 

Analysis

The veteran is seeking service connection for bilateral foot 
disability.  Specifically, the veteran is seeking service 
connection as directly related to service as well as 
secondary to her service-connected left knee strain.  
Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a resulting chronic condition during service, then 
a showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Additionally, for veterans who have served 90 days 
or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
arthritis, are presumed to have been incurred in service if 
manifest to a compensable degree within one year of discharge 
from service.  38 U.S.C.A. §§ 1101, 1137; 38 C.F.R. §§ 3.307, 
3.309.  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is warranted for a disability, which is 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  The Court has also 
held that service connection can be granted for a disability 
that is aggravated by a service-connected disability and that 
compensation can be paid for any additional impairment 
resulting from the service-connected disorder.  Allen v. 
Brown, 7 Vet.App. 439 (1995).  The Board also notes that a 
revised version of 38 C.F.R. § 3.310 became effective October 
10, 2006.  The revised version essentially provides that VA 
will not concede aggravation of a nonservice-connected 
disease or injury by a service-connected disease or injury 
unless the baseline level of severity is established by 
medical evidence.  However, the veteran's claim was filed 
prior to October 10, 2006, and the Board thus reviews the 
appeal under the pre-October 10, 2006, version which would 
appear to be more favorable to the veteran.  

The veteran's service treatment records showed that in 
November 1978, she fell while playing basketball and injured 
her left knee. An April 1979 Naval medical center examination 
report showed that the veteran was diagnosed with internal 
derangement of the left knee.  The appellant has asserted 
that she also injured her feet when she injured her left 
knee.  However, the veteran's service treatment records do 
not show any injury to her feet, or show any complaints of 
pain of her feet.  In sum, the clinical records that document 
treatment for her left knee do not include any references to 
any injuries to her feet.  Such records would be the most 
likely place to document such injuries.  Also, her June 1979 
service examination, one month prior to the veteran's 
discharge, showed her feet to be clinically evaluated as 
normal and on her contemporaneous medical history, the 
veteran expressly denied any foot trouble and reported no 
problems of arthritis or rheumatism.  Also, the veteran's 
March 1981 reserve service examination again showed her feet 
to be clinically evaluated as normal and again on her 
contemporaneous medical history, the veteran expressly denied 
foot trouble and reported no problems of arthritis or 
rheumatism.

A March 1983 private treatment record, almost four years 
after her discharge from active service, indicated that the 
veteran, who was five and half months pregnant, presented 
with a six week history of joint pain.  The impression was 
probable rheumatoid arthritis.  Follow up civilian treatment 
records from April 1983 to December 1990 from the Iwakuni 
Marine Corp Air station showed continuing treatment for 
rheumatoid arthritis, which affected her feet as well as her 
hands, wrists and knees.  Further, private treatment records 
from February 1992 to March 1993 from R.L., M.D., from August 
1995 to September 1997 from J.M., M.D., from October 2002 to 
August 2002 from S.G., M.D., from April 1998 to July 2002 
from M.S., M.D. and from November 2002 to August 2007 from 
E.L., M.D. also continued to show treatment for the veteran's 
rheumatoid arthritis.  Moreover, private treatment records 
from November 2000 to February 2003 from T.M., D.P.M. and 
from July 2004 to approximately April 2006 from R.P., D.P.M. 
showed treatment for the veteran's bilateral foot problems.  

The medical evidence of record also showed a history of foot 
surgeries.  Initially, in April 2001, the veteran underwent 
removal of buried hardware, first metatarsal phalangeal 
joint, right foot.  In November 2001, the veteran underwent a 
right Austin bunionectomy with internal fixation and a right 
second digit proximally phalanx arthroplasty for her right 
hallux abductovalgus and right second hammer toe.  Further, 
in March 2006, the veteran underwent another surgery 
performed by Dr. R.P. and consisted of the following: a 
bunionectomy, right foot, with closing wedge osteotomy; 
arthrodesis of the right second proximally interphalangeal 
joint; arthrotomy of the right secondary metatarsophalangeal 
joint; excision of neuroma, right third interspace; 
bunionectomy, left foot, with close wedge osteotomy; and 
excision of Morton's neuroma, left foot.  The diagnoses were 
painful bilateral hallux valgus bunions secondary to severe 
rheumatoid arthritis; bilateral Morton's neuromas; and 
previously operated right second toe with severe contraction.  

The private records all indicate that the veteran suffered 
from rheumatoid arthritis and had numerous bilateral foot 
problems; however, none of the records contain any sort of 
opinion as to the etiology of the veteran's bilateral foot 
disability. 

However, an April 2006 letter from Dr. R.P. noted that the 
veteran underwent bilateral bunion surgery in March 2006.  
The letter stated that the veteran's conditions were related 
to her arthritis problems suffered during her active duty 
service. 

The Board observes that an April 2006 letter from the 
veteran's employer indicated that due to her March 2006 
surgery, the veteran had missed about 80 hours of work.  

Further, a July 2007 letter from Dr. E.L. indicated that the 
veteran had been under his care since 1998 for rheumatoid 
arthritis.  However, the letter does not provide any sort of 
etiological opinion concerning the veteran's bilateral foot 
disability.  

VA treatment records have also been reviewed and associated 
with the claims file.  While these records showed continuing 
treatment for the veteran's rheumatoid arthritis, which 
affected the wrists, hands, knees and feet, they do not link 
the veteran's bilateral foot disability to service or to the 
veteran's service-connected knee disability.  

The veteran was afforded a VA examination in April 2008.  The 
examiner reviewed the claims file.  The veteran reported that 
her feet started hurting after her left knee pain.  The 
examiner noted a history of rheumatoid arthritis that 
affected the veteran's feet.  The veteran had surgery on her 
bilateral feet for bunions and hammertoes.  An x-ray of the 
left foot showed marked degenerative first 
metatarsophalangeal joint.  Orthopedic hardware was seen in 
the mid first metatarsal bone and there was minimal narrowing 
of the second and fourth metatarsophalangeal joint.  An x-ray 
of the right foot showed orthopedic hardware and 
postoperative changes seen in the first metatarsal bone.  
Narrowing and deformity was seen involving the second through 
fifth metatarsophalangeal joints.  The radiologist noted that 
these were chronic findings and probably related to 
rheumatoid arthritis.  There was also deformity involving the 
head of the second proximal phalanx.  The examiner thoroughly 
examined the veteran's feet and opined that it was unlikely 
that the current bilateral foot disability was causally 
related to service with the veteran's history of rheumatoid 
arthritis.  It was more likely that her foot problems were 
due to rheumatoid arthritis and certainly the veteran's claw 
toes were definitely due to rheumatoid arthritis.  Further, 
the examiner found that it was unlikely that the bilateral 
foot disability was caused by the left knee strain.  The 
examiner reiterated that the bilateral foot pain, swelling 
and deformities were likely caused by the rheumatoid 
arthritis.  However, the examiner found that it was at least 
as likely as not that the veteran's current bilateral foot 
disability had been aggravated by the left knee strain.  The 
examiner concluded that the rheumatoid arthritis was 
certainly the main deforming force and the main disease 
process causing the veteran's foot problems, such as the 
swelling and deformities.  

A June 2008 private opinion by DR. S.G. opined that the 
veteran's left knee disability was 80 percent due to the 
incident in service and 20 percent due to rheumatoid 
arthritis.  However, the doctor does not mention the 
veteran's bilateral foot disability.  Nevertheless, another 
June 2008 opinion by Dr. R.P. opined that the veteran's 
inability to properly utilize her left knee would have marked 
influence on her already debilitated feet.  Therefore, the 
doctor stated unequivocally that the veteran's knee injury 
had a direct result on the development of painful bunions and 
neuromas.  

The record also consists of medical information from a web 
site that was provided by the veteran concerning arthritis 
and its causes.  However, this information has minimal 
probative value because it doesn't specifically address the 
veteran's rheumatoid arthritis and its cause or provide a 
link between her current disability and any in service 
injury.  

Initially, based on the medical evidence of record, the Board 
finds that service connection is not warranted for bilateral 
foot disability under a direct theory of entitlement.  
Significantly, service treatment records are silent with 
respect to any complaints of foot problems.  The service 
examination prior to discharge showed that the veteran's feet 
were evaluated as clinically normal.  Further, the veteran 
expressly denied foot trouble in her contemporaneous medical 
history.  There is also no competent medical evidence of a 
arthritis within one year of discharge from service so the 
service incurrence of the veteran's arthritis cannot be 
presumed.  Moreover, there is no competent medical evidence 
of record linking the veteran's bilateral foot disability 
directly to service.  Significantly, after reviewing the 
claims file, the April 2008 VA examination found that the 
veteran's bilateral foot disability was due to her rheumatoid 
arthritis, and not causally related to service.  The Board 
recognizes the April 2006 opinion of Dr. R.P., which found 
that the veteran's foot disability was related to arthritis 
problems in service.  However, given that the examiner did 
not review the veteran's claims file, specifically her 
service treatment records that showed no evidence of 
arthritis problems in service, the Board finds that this 
opinion has no probative value.  Importantly, the first 
evidence of rheumatoid arthritis is in March 1983, four years 
after the veteran's discharge from active duty service, so 
there is no supporting medical evidence of a continuity of 
pertinent symptomatology.  

The Board acknowledges the veteran's statements indicating 
that her bilateral foot disability manifested in service.  
However, medical evidence is generally required to establish 
a medical diagnosis or to address questions of medical 
causation; lay assertions of medical status do not constitute 
competent medical evidence for these purposes.  Espiritu v. 
Derwinski, 2 Vet.App. 492, 494 (1992).  Nevertheless, lay 
assertions may serve to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007); see Buchanan v. Nicholson, 451 
F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as 
potentially competent to support presence of disability even 
where not corroborated by contemporaneous medical evidence).  

As noted above, service treatment records are completely 
silent as to any complaints of or treatment for foot 
problems.  Here, the veteran is competent to say that she 
experienced symptoms while in service.  However, the Board 
does not believe that the veteran's bilateral foot disability 
is subject to lay diagnosis.  The veteran has not 
demonstrated that she has the expertise required to diagnose 
a chronic bilateral foot disability and link any current 
bilateral foot disability to service.    

The fact remains that there is no indication that any 
bilateral foot disability was present in service or that any 
bilateral foot disability is directly linked to service.  
While the veteran's contentions have been carefully 
considered, these contentions are outweighed by the medical 
evidence of record, specifically, the August 2008 VA 
examination.

Nevertheless, when determining service connection, all 
theories of entitlement must be considered.  Szemraj v. 
Principi, 357 F.3d 1370, 1371 (Fed. Cir. 2004); see also 
Roberson v. Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001).  
Thus, the Board now turns to whether service connection is 
warranted under a secondary theory of entitlement.  The Board 
finds that the preponderance of the evidence is against a 
finding that the veteran's bilateral foot disability is 
proximately due to or a direct result of the veteran's 
service-connected left knee disability.  The Board recognizes 
that the June 2008 opinion by Dr. R.P. found that the 
veteran's inability to properly utilize her left knee would 
have marked influence on her already debilitated feet.  The 
doctor then unequivocally stated that the veteran's knee 
injury had a direct result on the development of painful 
bunions and neuromas.  The Board finds that this opinion is 
inconsistent because the doctor initially indicated that the 
veteran's left knee would have marked influence on her 
already debilitated feet, which appears to suggest that her 
left knee aggravated a preexisting bilateral foot disability.  
However, he then appears to contradict himself by suggesting 
that the veteran's foot disability was directly related to 
her knee injury without even addressing her long history of 
rheumatoid arthritis that affected her feet.  The Board also 
finds it significant that the March 2006 surgical notes by 
the same doctor indicated that the veteran's bunions were 
directly related to her rheumatoid arthritis; again contrary 
to his subsequent opinion that the bilateral foot disability 
was a direct result of the knee disability.  For these 
reasons, the Board finds that this opinion has minimum 
probative value.  However, the VA examiner, after reviewing 
the veteran's claims file and thoroughly examining the 
veteran, unambiguously found that the veteran's bilateral 
foot disability was not due to her service-connected left 
knee disability, but rather to her rheumatoid arthritis.  
Thus, again, a preponderance of the evidence is against a 
finding that the veteran's bilateral foot disability is 
directly due to her service-connected left knee strain. 

Nevertheless, given the August 2008 VA examination, which 
found that it was at least as likely as not that the 
veteran's bilateral foot disability was aggravated by her 
service-connected left knee disability, and resolving all 
benefit of the doubt in the veteran's favor, the Board 
concludes that service connection is warranted on a secondary 
basis for the veteran's bilateral foot disability, described 
as claw toes, hallux valgus bunions and Morton's neuromas, as 
being aggravated by her service-connected left knee strain.  
38 U.S.C.A. § 5107(b), 38 C.F.R. § 3.310; Allen v. Brown, 7 
Vet.App. 439 (1995).  


ORDER

Service connection for bilateral foot disability, described 
as claw toes, hallux valgus bunions and Morton's neuromas, as 
secondary to the veteran's service-connected left knee strain 
is warranted.  To that extent, the appeal is granted. 




____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


